jfuurtb (EEuurt of gppeaIs

$5111 Qntnni‘n, 1152an

January 27, 2015

No. 04-14-00002—CR

Ray Lee Garcia,
Appellant

V.

The State of Texas,
Appellee

Trial Court Case No. 12-03-0066-CRA

ORDER

The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not signiﬁcantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 10, 2015, to the following panel:
Justice Karen Angelini, Justice Marialyn Barnard, and Justice Rebeca C. Martinez. All parties
will be notiﬁed of the Court’s decision in this appeal in accordance with TEX. R. APP. P. 48.

Either party may ﬁle a motion requesting the Court to reconsider its determination that
oral argument will not signiﬁcantly aid the Court in determining the legal and factual issues-
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be ﬁled within ten (10)
days from the date of this order.

It is so ORDERED on January 27, 2015.

   

Karen Angelini, Jus ' e

   

IN WITNESS WHEREOF, I have hereunto set my hand and ﬁxed the seal 0 the said
court on this January 27, 2015.